DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply is acknowledged.  The traversal is on the ground(s) that there is a special technical feature.  This is not found persuasive in light of the evidence of a lack of special technical feature shown by the art rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/16/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (20050199323) in view of Dushku (20120060568).
Regarding claim 10-17, 19, and 20, Nielson discloses a pyrotechnic material used in projectiles and munitions that is capable of producing smoke (para. 0020) and includes magnesium fuel from 10-90% (para. 0022) (meets reducing agent), potassium perchlorate oxidizer from 10-81 % (para. 0025), one or more binder such as polyurethane 
Dushku teaches that it is known to use chlorinated CPVC (meets superchlorinated limitation due to additional chlorination) as a fuel component in a propulsion system used in rockets and missiles (para. 0012).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use an additional fuel or binder as taught by Dushku since Dushku indicates the chlorinated PVC is known as a fuel for propulsion systems used in rockets and propulsions and since Nielson discloses that additional fuel and binder materials can be added to the composition.  Further, both relate to the same type of composition since Nielson discloses a pyrotechnic material used in projectiles and munitions and Dushku discloses a propulsion system used in rockets and missiles.  It is also obvious vary the parameters such as amount of chlorination of the PVC and amounts of disclosed ingredients to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734